Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 7, 2020

                                     No. 04-19-00288-CV

                            DCP SAND HILLS PIPELINE, LLC,
                                      Appellant

                                               v.

                    SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                   Appellee

                From the 36th Judicial District Court, McMullen County, Texas
                              Trial Court No. M-16-0033-CV-A
                       Honorable Starr Boldrick Bauer, Judge Presiding


                                        ORDER
         Appellee’s second motion for extension of time to file its brief is GRANTED. Appellee’s
brief is due no later than February 3, 2020.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court